Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Mis-filed Oaths which are not relevant to the instant application as petitioned by the Applicant on 5/24/21 are hereby expunged from the instant application.

Allowable Claims
Claims 17-36 are allowed over the prior art of record.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest alone or in combination, the limitations recited in claims 17 and 32.

	The limitations recited in the instant claims are not disclosed or rendered obvious by the prior art of record. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLATUNJI A GODO/Primary Examiner, Art Unit 1722